1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     CHARLES BECOAT,                                      Case No. 3:18-cv-00210-RCJ-CLB
4                                            Plaintiff                   ORDER
5             v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS et al.,
7
                                         Defendants
8
9
     I.       DISCUSSION
10
              Plaintiff seeks an extension of 30 days to file his second amended complaint
11
     because he has been in and out of hospitals.1 (ECF No. 13). The Court grants the motion
12
     for extension of time. Plaintiff shall file his second amended complaint on or before
13
     Thursday, April 30, 2020. If Plaintiff fails to file a timely second amended complaint, the
14
     Court will dismiss this action, with prejudice, for failure to state a claim. (See ECF No. 12
15
     at 9).
16
              Plaintiff also filed a motion for appointment of counsel. (ECF No. 14). A litigant
17
     does not have a constitutional right to appointed counsel in 42 U.S.C. § 1983 civil rights
18
     claims. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). Pursuant to 28 U.S.C.
19
     § 1915(e)(1), “[t]he court may request an attorney to represent any person unable to
20
     afford counsel.” However, the court will appoint counsel for indigent civil litigants only in
21
     “exceptional circumstances.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (§ 1983
22
     action). “When determining whether ‘exceptional circumstances’ exist, a court must
23
     consider ‘the likelihood of success on the merits as well as the ability of the petitioner to
24
     articulate his claims pro se in light of the complexity of the legal issues involved.” Id.
25
     “Neither of these considerations is dispositive and instead must be viewed together.” Id.
26
27
              1Although Plaintiff seeks an extension to file his “third” amended complaint, the
28   Court notes that it granted Plaintiff leave to file a “second” amended complaint. (ECF No.
     12 at 9).
1    In the instant case, the Court does not find exceptional circumstances that warrant the
2    appointment of counsel. The Court denies the motion for appointment of counsel without
3    prejudice.
4    II.    CONCLUSION
5           For the foregoing reasons, it is ordered that the motion for extension of time (ECF
6    No. 13) is granted.
7           It is further ordered that Plaintiff shall file his second amended complaint on or
8    before Thursday, April 30, 2020.
9           It is further ordered that, if Plaintiff fails to timely file his second amended complaint,
10   the Court will dismiss this action, with prejudice, for failure to state a claim.
11          It is further ordered that the motion for appointment of counsel (ECF No. 14) is
12   denied without prejudice.
13
14          DATED: March 24, 2020.
15
16                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
